Case 3:21-ap-03036-SHB   Doc 26 Filed 08/20/21 Entered 08/20/21 14:46:17   Desc
                         Main Document    Page 1 of 4
Case 3:21-ap-03036-SHB   Doc 26 Filed 08/20/21 Entered 08/20/21 14:46:17   Desc
                         Main Document    Page 2 of 4
Case 3:21-ap-03036-SHB   Doc 26 Filed 08/20/21 Entered 08/20/21 14:46:17   Desc
                         Main Document    Page 3 of 4
Case 3:21-ap-03036-SHB   Doc 26 Filed 08/20/21 Entered 08/20/21 14:46:17   Desc
                         Main Document    Page 4 of 4
